Title: From James Madison to James Monroe, 18 March 1808
From: Madison, James
To: Monroe, James



Dear Sir,
Washington Mar. 18. 1808

	I duly recd your favor of the 5th. and with it your observations, addressed to the Dept. of State, on the subject of the Treaty of Dcr. 1806: which will be communicated to Congs. with the documents relating to the negociations &c connected with the Treaty; it being understood that such a disposition of the paper will conform to your wishes.	Mr. Rose’s mission is abortive.  Communications on the subject will be made to Congs. in a day or two.  He made it an indispensable preliminary to his entering on a negociation, or even disclosing the terms of satisfaction he had to offer, that the Proclamation of the President should be put out of force.  This being inadmissible, it was proposed that on his disclosing his terms, & their appearing to be satisfactory, a repeal of the Procln. and the act of Reparation, might bear the same date.  His instructions being a bar to this, the correspondence was closed with an intimation that it rested with His Govt. to decide on the case.  He will depart I understand, without delay.	You will by this time have returned from Albemarle, and be found in Richmond.  I beg you to present to Mrs. & Miss Monroe, returns of the affecte. respects of Mrs. Madison; and to add my homage also.  I remain Dear Sir very sincerely Yr. friend & Servt.

James Madison

